Citation Nr: 1824123	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  11-00 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a bilateral hand disability, to include as secondary to service-connected bilateral knee disabilities.

2. Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected bilateral knee disabilities.

3. Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected bilateral knee disabilities.

4. Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1978 to April 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The RO in Atlanta, Georgia has assumed the role of Agency of Original Jurisdiction (AOJ).

The Veteran was scheduled for a Board hearing in May 2015; however, prior to the date of the scheduled hearing, the Veteran canceled his hearing and withdrew his hearing request.

This appeal was previously before the Board in August 2015.  At that time, the appeal also included the issue of entitlement to service connection for a respiratory disorder; the entire appeal was remanded back to the AOJ for further development.  By way of a January 2018 rating decision, the AOJ granted the Veteran's claim for service connection for a respiratory disability.  This decision represents a full grant of the benefits sought on appeal.  Thus, the issue of entitlement to service connection for a respiratory disability is no longer in appellate status.


FINDINGS OF FACT

1. The record does not show that the Veteran has a current diagnosis of a bilateral leg disability.

2. The probative evidence demonstrates that the Veteran's current bilateral hip disability was not incurred in, caused by or otherwise attributable to service nor was the disability caused or aggravated by the service-connected bilateral knee disability.

3. The probative evidence demonstrates that the Veteran's current bilateral hand disability was not incurred in, caused by or otherwise attributable to service nor was the disability caused or aggravated by the service-connected bilateral knee disability.

4. The probative evidence demonstrates that the Veteran's current lumbar spine disability was not incurred in, caused by or otherwise attributable to service nor was the disability caused or aggravated by the service-connected bilateral knee disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral leg disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (2012); 38°C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2017).

3. The criteria for service connection for a bilateral hand disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2017).

4. The criteria for service connection for a lumbar disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Section 3.310 was amended effective October 10, 2006.  Thus, as the claim for service connection was filed after the amendment, the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give an appellant the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Turning to the facts of the case at hand, the Veteran contends that he has current disabilities of the hands, legs, low back, and hips which stem from either his period of service or were caused by his service-connected bilateral knee disabilities.  For the reasons that follow, the Board finds that service connection for the claimed disabilities is not warranted on either a direct, presumptive, or secondary basis.

Service treatment records are silent for any complaints, treatments, or manifestations of arthritis or other issues involving the hips, legs, hands or low back.  At the March 1984 separation examination, the Veteran's relevant symptoms were noted as clinically normal.

In January 1987, the Veteran sought treatment from a private physician for low back pain.  At that time, he reported that he fell out of his semi-truck the day before and since that time, had pain and stiffness in the neck and back.  X-ray testing revealed normal results.  The clinician diagnosed the Veteran with a lumbar strain.

In September 1987, the Veteran was afforded a VA examination to determine the correlation, if any, between his knee disabilities and his low back symptoms.  At that time, the Veteran reported that his knee gave way while he was climbing in his truck, which caused him to fall and hurt his low back.  He indicated that his back continued to bother him during stressful activities, such as leaning over and picking up objects.  X-ray testing revealed a normal lumbar spine.  Physical examination of the lumbar spine revealed full range of motion.  Ultimately, the examiner was "hesitant to make a relationship between [the Veteran's] knees and his low back symptoms based on the single episode."

In March 2002, the Veteran reported having pain in all his joints since 1988.  At that time, the treating physician did not conduct any testing and did not provide a diagnosis or etiology.

In November 2002, the Veteran reported a one week history of discomfort in the back of his right leg.  He stated that the discomfort felt like a muscle cramp.  The treating physician did not provide a diagnosis.

In September 2003, the Veteran reported chronic back pain.  At that time, x-ray results were negative.  The clinician noted the Veteran's history of low back pain, but did not provide either a diagnosis or etiology.

In subsequent treatment records, the Veteran often complained of pain and stiffness in the joints.   Treating physicians continued to assess fibromyalgia and myofascial pain syndrome.  See VA Treatment Records dated November 2003 to August 2008.

In September 2008, the Veteran was afforded a VA examination.  At that time, the Veteran stated that he first developed pain in his hips, back, and hands between 1983 and 1985.  The clinician ultimately provided a negative nexus, opining that the Veteran's disabilities were not related to his bilateral knee condition.  Rather, the Veteran's symptoms were attributable to his fibromyalgia, polyarthritis, and chondrocalcinosis.  

In January 2009, the Veteran was diagnosed with osteoarthritis with chronic back pain.  The diagnosing clinician did not provide an etiology at that time.

At the March 2009 VA examination, the examiner diagnosed the Veteran with arthritis of the hips and lumbosacral spine.  Ultimately, the examiner opined that the Veteran's arthritis was not related to his knee disability; however, an adequate rationale was not provided.

Most recently, the Veteran was afforded orthopedic VA examinations in December 2017.  At that time, the Veteran reported daily bilateral hand pain and swelling, chronic daily back pain and chronic hip pain two to three times per month.  The examiner diagnosed the Veteran with claimed bilateral hand osteoarthritis, low back osteoarthritis, and claimed bilateral hip osteoarthritis and provided a negative nexus for all three disabilities.  In so finding, the examiner reasoned that the Veteran did not have any complaints or manifestations of a hip disability, a low back disability, or a hand disability during service.  Further, the examiner could only speculate whether there was a relationship between the Veteran's claimed disabilities and his knee disabilities due to his coexisting condition of fibromyalgia.  Ultimately, the examiner found that there was not enough evidence to support a nexus between the Veteran's knee disability and his hip and hand disabilities.  The examiner also reasoned that based on the September 1987 VA examination report and opinion,  there was not enough evidence to link the Veteran's low back disability to his knee disability.

As for his claimed leg disabilities, the Veteran reported having cramping in his legs and feet for about a year; he denied any specific trauma or leg injury.  Upon examination, the examiner was unable to provide a nexus for the Veteran's claimed leg disability.  While the Veteran complained of cramping, the exam revealed no evidence of functional impairment.

After careful consideration of all the evidence of record, the Board finds that service connection for the claimed disabilities of the bilateral hands, bilateral hips, low back, and bilateral legs is not warranted.  As it specifically pertains to the Veteran's claimed bilateral leg condition, service connection may not be granted without competent medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Based on careful review of the evidence, the Board finds that service connection for a bilateral leg disability is not warranted as the most probative evidence is against a finding that the Veteran has manifested a bilateral leg disability at any time during the appeal period or contemporaneous to the appeal period.  The Board has considered the Veteran's lay statements, in which he reports cramping in his legs.  As a lay person, the Veteran is competent to report his symptoms.  Jandreau, 492 F.3d at 1377.  However, he is not competent to provide a diagnosis of his symptoms.  Rather, the Board finds that the probative value of his statements is outweighed by the VA treatment records and the more specific December 2017 VA examination, which how no current, chronic disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also, Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018) (holding that in order to constitute a disability, subjective pain must result in some functional impairment; subjective pain in and of itself will not establish a current disability).

As for the remaining issues of bilateral hip, low back, and bilateral hand disabilities, the Board has considered the Veteran's lay statements of record.  Throughout the record, the Veteran maintains having relevant symptoms either during service or shortly after discharge.  As a lay witness, the Veteran is certainly competent to attest to symptoms within his purview that he experienced, such as pain.  Jandreau, 492 F.3d at 1377.  In addition, there is nothing in the record to call into question the credibility of such statements.  However, the Board finds that the objective medical evidence of record is more probative in addressing the issue of whether his current disabilities started and continued since service.  Upon discharge, the Veteran's hands, lower extremities, and joints (other than his knees) were noted as clinically normal.  There is no evidence of a chronic disability stemming from service or shortly thereafter.  Given this evidence, service connection on a presumptive basis is not warranted, as arthritis of the hips, low back, hands, or legs did not manifest to a compensable degree within one year of discharge.

The Board also finds that service connection is not warranted on either a direct or secondary basis.  In reaching this conclusion, the Board finds that the most probative evidence of record to be the objective medical opinions from the VA examiners.  The opinions were rendered after examination of the Veteran and review of the record.  The opinions were based on diagnostic imaging results, both past and present, and provided a thorough rationale.  The clinicians applied the facts of the Veteran's medical history to medical principles to support the conclusion that his hip, low back, and hand disabilities were not related to service.  Overall, the Board finds these medical opinions to be competent, credible, and highly probative on the issue of etiology. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  In addition, there is no probative evidence contradicting these opinions.  

In sum, the most probative evidence establishes that the Veteran does not have a current bilateral leg disability and his current hip, low back, and hand disabilities did not manifest within one year after discharge and are not otherwise related to service or his service-connected knee disabilities.  With that said, the evidence of record is against a finding that service connection is warranted on either a direct, secondary, or presumptive basis.  The benefit of the doubt rule does not apply, and the claims must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).



ORDER

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral leg disability is denied.

Service connection for a bilateral hand disability is denied.

Service connection for a low back disability is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


